Citation Nr: 1737852	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  15-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability claimed as major depression with socialization problems and generalized anxiety.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to service connection for right hip fracture and replacement.  

4.  Entitlement to service connection for left hip fracture and replacement.  

5.  Entitlement to service connection for right shin splint.  

6.  Entitlement to service connection for left shin splint.  

7.  Entitlement to service connection for right leg disability.  

8.  Entitlement to service connection for left leg disability.  

9.  Entitlement to service connection for traumatic brain injury (TBI).  

10.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  
 

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1983 to July 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

According to the Social Security Administration, the Veteran died in July 2017, before a decision by the Board was promulgated on the appeal; a published account of the death in an online local news obituary entry has also been acknowledged.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate at this time the merits of the claims of entitlement to service connection for a psychiatric disability claimed as major depression with socialization problems and generalized anxiety, COPD, right and left hip fractures and replacements, right and left shin splints, right and left leg disabilities, and TBI, and of the claim of entitlement to a TDIU rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016). 
REASONS AND BASES FOR FINDING AND CONCLUSION

According to the records of the Social Security Administration (SSA), a Federal agency, the Veteran died in July 2017, before the Board promulgated a decision on the appeal.  (An account of his death has been published in an online local news obituary entry.)  In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).  As there is no evidence to the contrary, the Board accepts the finding by SSA as proof of the Veteran's death during the pendency of the appeal and before the Board promulgated a decision on the appeal in the claims of service connection for a psychiatric disability claimed as major depression with socialization problems and generalized anxiety, COPD, right and left hip fractures and replacements, right and left shin splints, right and left leg disabilities, and TBI, and entitlement to a TDIU rating.  

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive her death, and the appeal of the claim must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) 

(2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claims originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal seeking service connection for a psychiatric disability claimed as major depression with socialization problems and generalized anxiety, COPD, right and left hip fractures and replacements, right and left shin splints, right and left leg disabilities, and TBI, and entitlement to a TDIU rating is dismissed.  



		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


